Title: [May 1760]
From: Washington, George
To: 




Thursday May 1st. Got over early in the Morning and reachd home before Dinnertime and upon enquiry found that my Clover Field was finishd sowing & Rolling the Saturday I left home—as was the Sowing of my Lucerne: and that on the  they began sowing the last field of Oats & finishd it the 25th.
That in box No. 6, two grains of Wheat appeard on the 20th.; one an Inch high—on the 22d. a grain of Wheat in No. 7 and 9 appeard—on the 23 after a good deal of Rain the Night before some Stalks appeard in Nos. 2, 3, 4, 5, & 8 but the Ground was so hard bakd by the drying Winds when I came home that it was difficult to say which Nos. lookd most thriving. However in


No.
1 there was nothing come up.




2.

2 Oats
1 barley



3.

1 Oat
2 barley



 4.

1 Oat
4



5.
1 Wheat
2 Oats




6.
1 Do.
3 Do.
1 Do.



7.
1 Do.
2 Do.
2 Do.



8.
1 Do.
1 Do.




9.
2 Do.
3 Do.
2 Do.



10.


1 Do.


The two Grains in No. 8 were I think rather the strongest, but upon the whole No. 9 was the best.
 


Friday May 2d. Cold, & strong Westerly Winds.
My English Horse Coverd the great bay Mare.


   
   GW had bought an English colt from Col. Bernard or Thomas Moore in Mar. 1759 for £17 10s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 55).



 


Saturday May 3d. Wind got Southerly, but blew fresh and Cool.
The Stallion coverd Ranken—and afterwards breaking out of his pasture Coverd the great bay Mare again.
 



Sunday May 4th. Warm and fine. Set out for Frederick to see my Negroes that lay Ill of the Small Pox. Took Church in my way to Colemans where I arrivd about Sun setting.
 


Monday May 5th. Reach’d Mr. Stephenson in Frederick abt. 4 Oclock just time enough to see Richd. Mounts Interrd. Here I was informd that Harry & Kit, the two first of my Negroes that took the Small Pox were Dead and Roger & Phillis the only two down with it were recovering from it.
Lodgd at Mr. Stephenson.


   
   Richard Stephenson (d. 1765) of Frederick County married the widow Onora Grimes Crawford, mother of William and Valentine Crawford. By Mrs. Crawford, Stephenson had five sons, four of whom appear in the GW diaries. As an early entrepreneur in the Shenandoah Valley, Stephenson joined John Vestal and others in 1742 to set up an iron bloomery project. He hired GW to survey land for him in 1750 and during the French and Indian War was a supplier to GW’s troops. GW sometimes referred to Stephenson as “Stevens” or “Stephens.”



   
   Richard Mount recorded a will in Frederick County in 1752.



 


Tuesday May 6. Visited my Brother’s Quarter, & just calld at my own in my way to Winchester where I spent the day & Evening with Colo. Byrd &ca.
The Court was held to Day at Stephen’s Town but adjournd to Winchester to Morrow.


   
   Because of the smallpox epidemic in Frederick County, the county court was moved, by order of the governor 3 July 1759, to Stephensburg, “during the time the small pox rageth in the town of Winchester.” Stephensburg (later Newton, later Stephens City), founded by Lewis Stephens in 1758, was competing with Winchester to become the seat for Frederick County. By Oct. 1759 the smallpox, according to a petition of the inhabitants of Winchester, “was raging at Stephensburg,” and the court did not meet at all until Feb. 1760 (NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 121–22). GW is here noting the court’s move back to its regular seat.



 


Wednesday May 7. After taking the Doctrs. Direction’s in regard to my People I set out for my Quarters and got there abt. 12 Oclock—time enough to go over them and find every thing in the utmost confusion, disorder & backwardness my Overseer lying upon his Back of a broken Leg, and not half a Crop especially of Corn Ground prepard.
Engagd. Vale. Crawford to go in pursuit of a Nurse to be ready in case more of my People shd. be seizd with the same disorder.
 


Thursday May 8th. Got Blankets and every other requisite from Winchester & settld things upon the best footing I coud to prevt.

the Small Pox from Spreading—and in case of its spreading for the care of the Negroes. Mr. Vale. Crawford agreeing in case any more of the People at the lower Quarter getting it to take them home to his House—& if any of those at the upper Quarter gets it to have them removd into my Room and the Nurse sent for.


   
   GW today lent £15 to Crawford and gave £4 to his overseer Hardwick (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 89).



 


Friday May 9th. Set out on my return Home. The Morning drizzling a little. Calld at the Bloomery and got Mr. Wm. Crawford to shew me the place that has been so often talkd of for erecting an Iron Work upon.
The Convenience of Water is great—first it may be taken out of the River into a Canal and a considerable Fall obtained—& ⟨then⟩ a Run comes from the Mountain on which the largest Fall may [be] got with Small Labour and expence. But of the constancy of this Stream I know nothing nor Coud Crawford tell me. I saw none of the Ore but all People agree that there is an inexhaustable fund of that that is rich—but Wood seems an obstacle not but that there is enough of it but the Gd. is so hilly & rugged as not to admit of making Coal or transporting it.
I did not examine the place so accurately myself as to be a competent


   
   the bloomery: a primitive means of turning iron ore into iron, consisting of a hearth rather larger than that of a blacksmith. Iron ore and charcoal were fed into a fire fanned by a bellows that was powered by a waterwheel. When the heated iron formed a lump, or “bloom,” it was lifted to an anvil and beaten into a bar by a hammer, also powered by the waterwheel. The product was an impure wrought iron used by local artisans and blacksmiths. A bloomery for making bar iron was begun in 1742 by a group which included William Vestal and Crawford’s stepfather, Richard Stephenson. It was located on John Vestal’s land about four miles above Key’s (later Vestal’s) ferry, on the right bank of the Shenandoah River and the mouth of Evitt’s Run.

 

   
   iron work: a more sophisticated process producing a high grade of iron for commercial sale. Such a work, using limestone for flux, needed a much greater amount of capital to finance a 25– to 30–foot-high furnace, a large bellows (often 25 feet long) for the blast, a waterwheel over 20 feet in diameter, and a minimum of 10 to 12 full-time workers. But it could turn out 20 tons of relatively pure pig iron per week, which would either be worked in the colonies or shipped to England for sale (BININGArthur Cecil Bining. Pennsylvania Iron Manufacture in the Eighteenth Century. Harrisburg, 1938. In Publications of the Pennsylvania Historical Commission, vol. 4., 76–84). Vast amounts of firewood were needed to produce charcoal for the iron furnace.


   
   
   William Crawford, brother of Valentine Crawford, entered the Virginia Regiment in 1755 as an ensign in the company of scouts and later served with GW on the Forbes expedition of 1758. He lived in Frederick County until 1765, when he removed to the Youghiogheny country in western Pennsylvania.



   
   Despite Crawford’s approval of this site for an ironwork, GW did not join in the venture.




   judge of this matter & Mr. Crawford says there will be no difficulty in the case.

   Reachd Coleman’s.
 


Saturday May 10. Arrivd at home abt. 10 Oclock where I found my Brother Jno. And was told that my great Chesnut folded a Horse Colt on the 6 Instt. and that my Young Peach trees were Wed according to Order.
The Oats, & in short every thing else seemd quite at a stand, from the dryness of the Earth which was remarkably so partly for want of Rain and partly by the constant drying Winds which have blown for sometime past.


   
   GW’s younger brother, John Augustine Washington, had managed Mount Vernon for him during the former’s absence in the French and Indian wars.

“Jack,” as GW called him, brought his bride, Hannah Bushrod Washington, to Mount Vernon in 1756 and lived there until 1758. It was partly in acknowledgment of Jack’s help and loyalty that GW in his will left part of the Mount Vernon estate to Jack’s older son, Bushrod Washington (MVAR, 1964, 18–21; WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:288–89).



 


Sunday May 11th. Mrs. Washington we[nt] to Church.
My black pacing Mare was twice Coverd.
Proposd a purchase of some Lands which Col. F[airfa]x has at the Mouth of the Warm Spring Run joing. Barwicks bottom. He promisd me the preference if he shd. sell but is not inclind to do it at prest.
 


Monday May 12th. Fine Rain began in the Morning and continued by Intervals all day.
Sent Cook Jack & my Horses to get in Stephens Corn.
Black Mare was coverd again to day. Mr. Alexander sent a Mare but She refusd the Horse.


   
   corn: Zea mays, Indian corn. GW’s principal variety was probably Virginia Gourdseed, a coarse, white dent corn with a red cob and soft and starchy kernel (SINGLETONW. Ralph Singleton. “Agricultural Plants.” Agricultural History 46 (1972): 71–79., 73). He wrote Charles Carter 14 Dec. 1787 that his normal yield at that time was 2 to 2½ barrels per acre, an estimated 8 to 10 bushels. When he obtained early seed corn from the North, it was most likely to be a flint variety with white cob and a round kernel, much harder than that of the dent variety.



   
   There were two main branches of the Alexander family in eighteenth-century Virginia, descended respectively from Robert and Philip Alexander, the two sons of John Alexander the immigrant (d. 1677). It was this John Alexander who in 1669 purchased the 6,000–acre Howsing Patent out of which the city of Alexandria was carved in 1749. In 1760 the “Robert” branch of Alexanders was represented by the brothers John Alexander (1711–1764), of Caledon, in the Chotank area of Stafford County, and Col. Gerard Alexander (d. 1761), of Alexandria, whose oldest son, Robert Alexander (d. 1793), is probably the Mr. Alexander mentioned here.



 


Tuesday May 13th. Cloudy with some slight Showers of Rain.
People all working at Muddy hole getting in Stephens’s Corn.
My Brother Jno. returnd from Difficult.


   
   difficult: Difficult Run, which empties into the Potomac River between the Great Falls and the Little Falls. From 1757 until 1798 it was the upper half of the boundary between Loudoun and Fairfax counties.



 


Wednesday May 14th. Wind at No. Wt. fresh and drying. Visited at Belvoir.
People & Plows at Muddy Hole.
 



Thursday May 15th. Drying Winds—People at Muddy hole again.
 


Friday May 16th. Still Cool and Windy—my People yet continuing at Muddy hole. My Brother Jno. left this and I got Nations Estate Appraisd by Messrs. McCarty Barry & Triplet—as follows viz.


One old Gun & lock
7.6


1 Small Bell
2.6



   
      
         1 Suit of Cloaths viz.
         }
      
      
         a Coat Waistt. Breechs.
      
      
         Shirt, Hat, Shoes & Garters
      
   

10


A Small parcel of Lea[the]r
1




   
   Nations’s estate still owed GW £1 11s. 1d., but GW wrote off that balance as “given to his Widow” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 69). Barry is probably John Barry (d. 1775), the clerk of Pohick Church, an original trustee of the town of Colchester, and a neighbor of Daniel McCarty.



 


Saturday May 17th. Mulatto Jack returnd from King William with 3 Yoke of Oxen & lost Punch the Horse he rid.
Sent up 16 Hydes to Mr. Adams at Alexa. viz.
12 large &
 4 Small ones to be Tan’d.
Brought a Pipe of Wine from there wch. Captn. McKie brought from Madeira also a Chest of Lemons and some other trifles.
Began weeding my Trefoil below the Hill.
The Great Bay was coverd. Got an Acct. that the Assembly was to meet on Monday. Resolvd to set of to Morrow.


   
   Robert Adam (1731–1789) was born in Kilbride, Scot., migrated to America in the early 1750s, and settled in Alexandria, where he initiated a number of industries, including a tannery.



   
   McKie is possibly Capt. William Macky, who entered his ship into the York River Naval District records, 1 April 1760, as having come from South Carolina, a common port of call in the trade between Chesapeake Bay and the wine islands (P.R.O., C.O.5/1448, f. 25).


   
   
   GW was a burgess for Frederick County 1758–65. The House of Burgesses had met 4–11 Mar. 1760 to continue the existence of the Virginia Regiment for another six months, but GW had not attended that session (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1758-61, 157–68). The House met again 19–24 May 1760 to consider an urgent message from Governor Fauquier for men and money to relieve Fort Loudoun on the Little Tennessee River, which was in danger of falling to the Cherokees (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1758–61, 171–79).



 


Sunday May 18th. Set out in Company with Mr. George Johnston. At Colchester was informd by Colo. Thornton and Chissel that the Assembly wd. be broke up before I could get down.

Turnd back therefore & found Colo. Fairfax and his Family and that Lightning wch. had attended a good deal of Rain had struck my Quarter & near 10 Negroes in it some very bad but with letting Blood they recoverd.


   
   George Johnston, of Belvale, was a burgess for Fairfax County 1758–65. Colchester, a small settlement of Scottish merchants, lay on Occoquan Creek about eight miles below Mount Vernon. Colonels Thornton and Chissel may have been Col. Presley Thornton, burgess for Northumberland County, and John Chiswell, of Hanover County.


   
   
   On 23 May the House of Burgesses passed a bill authorizing the raising of £32,000 and up to 700 soldiers plus officers for the relief of Fort Loudoun (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1758–61, 176).



 


Monday May 19th. Went to Alexandria to see Captn. Littledales Ship Launchd wch. went of extreamely well. This day was attended with slight shower’s. Colo. F[airfa]x had a Mare Cover’d. So had Captn. Dalton.


   
   In 1760 Isaac Littledale was establishing his trade between his home in Whitehaven, Eng., and the Potomac River valley. For this trade the Hero, a 200–ton ship which required 14 hands, was built in the Alexandria shipyard in 1760. Littledale was her captain on the maiden voyage.



 


Tuesday May 20th. Being Court day Mr. Clifton’s Land in the Neck was exposd to Sale and I bought it for £1210 Sterlg. & under many threats and disadvantages paid the Money into the Comrs. hands and returnd home at Night with Colo. Fairfax & Famy. Captn. Dalton’s Dun Mare again Covd.

  
   
   The final decree of the General Court in chancery (decree, Clifton v. Carroll et al., 12 April 1760, NjWdHi) ordered that the commissioners on 20 May at Alexandria sell at public auction to the highest bidder the lands in Clifton’s Neck and that Clifton’s creditors then be paid off. The “threats and disadvantages” to GW came from all sides. Thomson Mason threatened to appeal the sale decree; Ignatius Digges and Charles Carroll refused to show up at all to deliver their mortgages, thus barring GW from a clear title; and Carroll had already decided to appeal the case to the Privy Council in London (Charles Carroll of Annapolis to Charles Carroll of Carrollton, 26 April, 4 July 1762, CARROLLCharles Carroll of Annapolis and Charles Carroll of Carrollton. “Extracts from the Carroll Papers.” Maryland Historical Magazine 10 (1915): 143-59, 218-58, 322-44; 11 (1916): 66-73, 175-89, 261-78, 322-69; 12 (1917): 21-41, 166-87, 276-96, 347-69; 13 (1918): 54-75, 171-79, 249-67; 14 (1919): 137-54, 272-93, 358-71; 15 (1920): 56-65, 194-201, 274-91; 16 (1921): 29-42., 264–69). Finally, Clifton declared he would not vacate the land until 1762, which, among other problems, threatened GW with a two-year loss of rent from the Clifton’s Neck tenant farmers (Robert Carter Nicholas and George Wythe to GW, 27 May 1760, anonymous donor).



 


Wednesday May 21. Wrote to Messrs. Nicholas & With for Advice how to act in regard to Clifton’s Land. Sent the Letter by the Post. A good deal of Rain in the Night.
Colo. Fairfax went home. Began shearing my Sheep. ⟨Dalton’s sorrel⟩ Mare coverd.

   

  
   
   In their reply of 27 May 1760 Robert Carter Nicholas and George Wythe stated they were “sorry to find you are likely to be involved in so much Trouble” and warned GW that they could advise nothing “with any Certainty” (Nicholas and Wythe to GW, 27 May 1760, anonymous donor). After giving their opinion that Mason had a strong case and that the Privy Council would probably find for Carroll, they referred GW to his local lawyer, George Johnston.



   
   At this point in the diary GW inserts a lengthy paraphrase on the cultivation of lucerne from Jethro Tull, Horse-Houghing Husbandry: An Essay on the Principles of Vegetation and Tillage (London, 1731). This important British work on scientific agriculture ran through several editions—here GW is quoting the 1751 edition—and was still being published in 1829. GW relied heavily on it in his early years as a farmer; later he would turn to the books and personal communications of Arthur Young.


   
   
   Material in angle brackets has been taken from Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:164.



 


Thursday May 22d. Continued shearing my sheep. A good deal of Rain at Night—and Cool as it has been ever since the first Reign on the 12th.
Captn. Dalton had a sorrell Mare coverd.
My Black Mare that came Frederick was Coverd Yesterday & the day before.
Captn. McCarty had a Mare Coverd the 20th.
Memms.
To have 600 Tobo. Hills Marld at Williamsons quarter—to try the Virtues of it—to do it more effectually, tend 500 Hills of the same Ground witht. Marl giving both equal working and let them fare exactly alike in all Respects.

For an Experimt.
Take 7 Pots (Earthen) or 7 Boxes of equal size and number them.
Then put in No. 1 pld. Earth taken out of the Field below, which is intend. for Wheat—in No. 2, 3, 4, 5, 6 and 7 equal proportion’s of the same Earth—to No. 2 put Cow dung—to 3 Marle, 4 ⟨with⟩ Mud from the Marshes ⟨& bottoms⟩ adjoining the  Field, to 5 Mud ⟨tak⟩en out of the River immediately, to 6 the same Mud lain to Mellow sum time, and to 7 the Mud taken from the Shoreside at low Water where it appears to be unmixd with Clay. Of each an equal quantity—and at the proper Season of Sowing Oats put in each of these Pots or boxes 6 Grains of the largest and heaviest Oats planted at proper distances—and watch their growth and different changes till Harvest.
N.B. To preserve them from Accidents put them in the Garden ⟨and⟩ let the Pots be buried ⟨up⟩ to their brims.
